
	

115 HR 2372 PCS: Veterans Equal Treatment Ensures Relief and Access Now Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 301115th CONGRESS2d Session
		H. R. 2372
		IN THE SENATE OF THE UNITED STATESJune 15, 2017ReceivedFebruary 5, 2018Read the first timeFebruary 6, 2018Read the second time and placed on the
			 calendarAN ACT
		To amend the Internal Revenue Code of 1986 to clarify the rules relating to veteran health
			 insurance and eligibility for the premium tax credit.
	
	
 1.Short titleThis Act may be cited as the Veterans Equal Treatment Ensures Relief and Access Now Act or the VETERAN Act. 2.Clarification relating to veteran health insurance and eligibility for premium tax credit (a)Amendment of pre-2020 credit (1)In generalSection 36B(c)(2)(B)(i) of the Internal Revenue Code of 1986, prior to any amendment by section 214 of the American Health Care Act of 2017, is amended by adding at the end the following: For purposes of the preceding sentence, an individual shall not be treated as eligible for coverage described in section 5000A(f)(1)(A)(v) unless such individual is enrolled in such coverage..
 (2)Effective dateThe amendment made by this subsection shall apply to taxable years ending after December 31, 2013. (b)Amendment of post-2019 credit (1)In generalSection 36B(d) of such Code, as amended by section 214 of the American Health Care Act of 2017 and in effect for months beginning after December 31, 2019, is amended by adding at the end the following:
					
						For purposes of paragraph (2)(B), an individual shall not be treated as eligible for coverage
			 described in section 5000A(f)(1)(A)(v) unless such individual is enrolled
			 in such coverage..
 (2)Effective dateThe amendment made by this subsection is contingent upon the enactment of the American Health Care Act of 2017 and shall apply (if at all) to months beginning after December 31, 2019, in taxable years ending after such date.
				
	Passed the House of Representatives June 15, 2017.Karen L. Haas,Clerk
	February 6, 2018Read the second time and placed on the
			 calendar